DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to Thermoplastic polymer as Polylactic or Polyglycolic acid  comprising  diacid and multifunctional acid initiators classified in C08K 5/092.
II. Claims 2-4, drawn to Containers comprising PET (polyethylene terephthalate) and thermoplastic polymer of Claim 1, classified in B29D 22/003.
III. Claims 5-7, drawn to Film or package comprising Film, comprising thermoplastic polymer of Claim 1 and at least one additional polymer, classified in C08L 2203/16.
IV. Claim 8 drawn to Thermoplastic polymer as Polylactic or Polyglycolic acid  comprising diol and polyol  initiators classified in C08K 5/053.  
V. Claims 9-11 drawn to Containers comprising PET (polyethylene terephthalate) and thermoplastic polymer of Claim 8, classified in B29D 22/003.
VI. Claim 12-14, drawn to Film or package comprising Film, comprising thermoplastic polymer of Claim 8 and at least one additional polymer, classified in C08L 2203/16.
2.	The inventions are independent or distinct, each from the other because:

	In addition note that Thermoplastic polymer of Group (I) will change chemical identity as a result of melt processing during production of Articles of Groups (II) and/or (III).
2.2.	Inventions (IV) and (V) or (VI) are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product as Thermoplastic polymer is deemed to be useful as for example, adhesive or powder for coating and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
	In addition note that Thermoplastic polymer of Group (IV) will change chemical identity as a result of melt processing during production of Articles of Groups (V) and/or (VI).
2.3.	Inventions (I) and (IV) are directed to related, but patentably distinct inventions as different Thermoplastic polymers obtained using different initiators. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use 
 In the instant case, the inventions as claimed, have a materially different design as they comprise different chemical compounds ( initiators), therefore, they do not overlap in scope and there is nothing of record to show them to be obvious variants.
2.4.	Inventions (II) and (III) are directed to related, but patentably distinct inventions as different Products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
 In the instant case, the inventions as claimed, have a materially different design , function and effect:  first is  Containers and second  - Film ; therefore, they do not overlap in scope and there is nothing of record to show them to be obvious variants.
2.5.	Inventions (V) and (VI) are directed to related, but patentably distinct inventions as different Products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

2.6.	Inventions (II) and/or (III) and Inventions (V) and/or  (VI) are directed to related, but patentably distinct inventions as different Products comprising different Thermoplastic polymers obtained in presence of different initiators. 
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions (II) or (III)  as claimed, have a materially different design compare with Inventions (V) and (VI) as they comprises different Thermoplastic polymers obtained in presence of different initiators;  therefore, they do not overlap in scope and there is nothing of record to show them to be obvious variants.
3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention may  not  be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
4.	A telephone call was not made to Applicant in view of the complexity of the Restriction Requirement. 
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
					Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765